PER CURIAM.
This appeal involves an order granting a charging lien to a law firm after the law firm became disqualified to further represent the client when the law firm hired a lawyer who had previously worked on the case on behalf of the opposing party. The trial judge resolved certain disputed evidence as to the fee arrangement in favor of the law firm and approved a charging lien for $17,536.40 resulting from multiplying 307.40 hours by an hourly rate of $110 (being $33,814.00) less credit for $16,277.60 previously paid.
At oral argument before this court the law firm acknowledged that 10.33 hours of the 307.40 hours used in computing the charging lien involved time spend not on the client’s cause but on contesting the law firm’s disqualification. We hold that the law firm, having caused the conflict by hiring a disqualified lawyer, was not entitled to charge its client for contesting the law firm’s resulting disqualification and therefore reduce the compensable hours from 307.40 to 297.07 hours, and, accordingly, reduce the amount of the charging lien from $17,536.40 to $16,400.10. Subject to the outcome of the litigation between the client and the law firm involving fees, which we understand is pending, we affirm the appealed order as modified herein.
AFFIRMED AS MODIFIED.
GOSHORN, C.J., and W. SHARP and COWART, JJ., concur.